Opinion issued February 4, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00770-CV
                            ———————————
                         NASSER CHEHAB, Appellant
                                         V.
  BBVA USA AND J&R RECOVERY LLC D/B/A SEIZED RECOVERY,
                        Appellees


                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-49197


                          MEMORANDUM OPINION

      Appellant, Nasser Chehab, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                         2